STATE OF VERMONT

                              ENVIRONMENTAL COURT



                                          }
In re Tanguay Storage Unit Project        }       Docket No. 149-7-09 Vtec
       (Appeal of Mayhew, et al.)         }
                                          }



       Decision and Order on Appellants’ Motion for Partial Summary Judgment
       Appellants David Mayhew, Debra Mayhew, Carlton Billado, Ila N. Starr, Jason

Mayhew, Amy Burns, Karen Johnson, and Henry Johnson (Appellants) appealed from

decisions made at the June 29, 2009 meetings of the Planning Commission and the

Zoning Board of Adjustment (ZBA) of the Town of Troy, which granted Appellee-

Applicant Anthony Tanguay (Applicant) approval to construct a storage-unit facility.

Appellants are represented by Thomas G. Walsh, Esq.; Applicant has appeared and

represents himself; and the Town is represented by Sara Davies Coe, Esq.

       Appellants have moved for partial summary judgment on Questions 1, 2, 3, and

9 of the Statement of Questions, which ask the Court to determine whether the

proposed project: (1) complies with the objectives of the Rural zoning district, as set

forth in § 205.1 of the Town of Troy Zoning Bylaw (Zoning Bylaw)1; (2) complies with

§ 205.1 in that the proposed use is neither a listed permitted use nor a listed conditional

use for the district; (3) complies with § 205.1 in that the proposal does not comply with

the lot area and dimensional requirements for the district; and (9) complies with § 301 of

the Zoning Bylaw in that the proposed use is not an allowed use in the district. The

facts stated in this decision are undisputed unless otherwise noted.

1 Section 205.1 of the Zoning Bylaw actually appears in the Zoning Bylaw as “Table
205.1.” However, for the sake of uniformity and ease of reference, this decision will
refer to that provision as “Section” or “§” 205.1.
                                              1
Factual Background

       Applicant owns a 0.86-acre parcel of property, identified as Parcel # 070035,

located on the west side of Route 101 in the Rural zoning district of the Town of Troy.

See Zoning Bylaw § 201 (Zoning Map and Districts); id. § 205.1 (Rural Zoning District).2

       On May 18, 2009, Applicant submitted Zoning Permit Application # 23-09 (the

permit application) to the Zoning Administrator. The application seeks approval to

construct a two-building self-storage facility on Applicant’s property.3 On the permit

application, Applicant characterized the “proposed use” for the project as a

“conditional use mini warehouse” use. Applicant proposes to construct two 25’ by 120’

buildings to house a total of sixty individual storage units.     Applicant intends to rent

out the individual storage units “for storing personal property.” Those who rent the

storage units will be able to access their units twenty-four hours a day, seven days a

week, year round; no fencing or controlled access is proposed.            The project plans

provide twelve parallel parking spaces around the periphery of the drive aisles, and

provide space in front of each rental storage unit for loading and unloading. Applicant

also proposes to install five exterior lights on each of the two buildings, for a total of ten

recessed fluorescent downward-type fixtures.

       Under the Zoning Bylaw, Applicant was required to obtain site plan approval

from the Planning Commission for the proposed project, as well as conditional use

approval from the ZBA, prior to receiving a final zoning permit from the

Administrative Officer. See Zoning Bylaw § 208 (governing site plan review by the

Planning Commission); id. § 207 (governing conditional use review by the ZBA). Both

the Planning Commission and the ZBA held hearings on the permit application on June


2
   The Zoning Bylaw was adopted in 1985 and last amended in 1987.
3 Although the space on the application form to describe the “proposed construction”

states “see project overview,” no additional project narrative has been provided to the
Court.
                                              2
29, 2009; however, the parties have not provided the published warnings for the

meetings, and the minutes of the meetings do not refer either to site plan approval or to

conditional use approval.4

       The project was first discussed at the Planning Commission portion of the

meeting. The Planning Commission minutes read in full as follows:

       Permit # 23-09 Submitted by Tony Tanguay to construct two 25[‘] x 120[‘]
       Storage units on VT RTE 101. Discussion – Tony has already been
       approved by the state for the access point off RTE 101 and is going to
       install an 18” culvert, there will be recessed lighting and motion lights that
       will not run continuously throughout the night, and a sign will be
       constructed 20 ft from the front setback line. A lot of concern was raised
       from abutting land owners and surrounding neighbors for having a
       storage unit in a rural setting. People will be accessing the units at night,
       dust, hazardous material being stored, possible extra[-]curricular activity
       and heavier traffic. Tony stated that his rental agreement is designed to
       prevent most of these concerns.            Motion to move to Zoning –
       Irene/Approved.

As indicated in the last sentence of the minutes, the Planning Commission voted only to

“move” the matter to be considered by the ZBA. If site plan approval of the project

under § 208 of the Zoning Bylaw was even before the Planning Commission at the June

29, 2009 hearing, it was not voted on by the Planning Commission.              Appellants’

Statement of Questions does not raise any issues regarding site plan approval under

§ 208 of the Zoning Bylaw.

       At the ZBA portion of the hearing, the ZBA “approved” the project. However,

the minutes of the ZBA meeting do not mention the term “conditional use approval” or

refer to the conditional use standards found under § 207 of the Zoning Bylaw. The ZBA

minutes read in full as follows:



4 The minutes from both of the June 29, 2009 meetings indicate that the Planning
Commission and the ZBA are composed of the same individuals, and that the meeting
proceeded directly from the Planning Commission meeting to the ZBA meeting.
                                             3
      Permit #23-09 Storage unit application submitted by Tony Tanguay was
      further discussed – Tony agreed to add more trees to the landscape for a
      barrier to the adjoining properties. Let it be known in the minutes that
      eight people are opposed to this project. Motion to approve the permit
      under the conditions that a total of thirty cedar trees are planted around
      the property lines – Ed/Approved

      Decisions made by a municipal panel are required by state statute to be in

writing, and must “include a statement of the factual bases on which the . . . panel has

made its conclusions[,] and a statement of the conclusions.” 24 V.S.A. § 4464(b)(1). The

statute allows the minutes of a Planning Commission or ZBA meeting at which a

decision is made to serve as the written decision, provided that the required “factual

bases and conclusions relating to the review standards” are included in the minutes. Id.

      With respect to the project on appeal, the Planning Commission minutes make a

few factual findings, but make no conclusions relating to the site plan review standards,

assuming that what the Planning Commission had before it was the task of site plan

review under § 208 of the Zoning Bylaw. The ZBA minutes contain neither any factual

findings nor any conclusions, and they do not relate to the conditional use review

standards in § 207.1 or 207.2 of the Zoning Bylaw.5




5  The complete lack of conclusions relating to the review standards in both decisions,
as well as the complete lack of findings in the ZBA decision, could potentially warrant a
remand even though this is a de novo proceeding, based on both decisions’
noncompliance with 24 V.S.A. § 4464(b)(1). See, e.g., In re: Dufault Variance
Application, No. 129-6-07 Vtec, slip op. at 2–4 (Vt. Envtl. Ct. Oct. 24, 2007) (Wright, J.)
(Where a DRB decision “is entirely deficient under 24 V.S.A. § 4464(b)(1),” in that it
does not include any factual findings, the proper remedy is “to vacate the decision and
to remand it to the DRB” where “[i]t will be up to the DRB in the first instance whether
to reopen the hearing or whether simply to make findings and conclusions based on the
evidence taken at the original hearing.”). However, Appellants have not raised this
issue in their Statement of Questions.
                                            4
Overview of Zoning Provisions Applicable to the Present Motion

       As the project parcel at issue in this appeal is located in the Rural zoning district,

it is governed primarily by § 205.1 of the Zoning Bylaw. That provision states that the

“objective” of the Rural zoning district is “[t]o provide for medium density

development of various types while maintaining the natural qualities and rural

character of the Town.” Zoning Bylaw § 205.1.

       Section 205.1 also lists the permitted and conditional use categories allowed in

the Rural zoning district. No party argues that any of the permitted use categories are

applicable to the proposed project. Conditional uses are those that may be approved by

the ZBA “after public notice and hearing,” if the ZBA determines that the proposed use

satisfies the criteria enumerated in § 207 of the Zoning Bylaw. See id. § 207.1–207.2

(listing the conditional use criteria the ZBA applies to a conditional use application).

       As shown in the table at § 205.1 of the Zoning Bylaw, the following twelve

conditional uses are allowed in the Rural zoning district: (1) airport, (2) multi-family

dwelling, (3) essential service, (4) lodging facility, (5) neighborhood retail store, (6)

office, (7) personal services, (8) private club, (9) public facility, (10) quarry, (11)

recreational facility, and (12) warehouse. Section 205 of the Zoning Bylaw provides that

any use category “not designated by [the Zoning] [B]ylaw as a ‘Permitted Use’ or a

‘Conditional Use’ shall be deemed to be prohibited.”

       Section 205.1 of the Zoning Bylaw also sets the minimum developable lot area

within the Rural zoning district at one acre. Id. However, if a lot does not meet the

minimum lot area of one acre, it may still be developed if it falls under the exception for

“Existing Small Lots” found in § 301 of the Zoning Bylaw. See also 24 V.S.A. § 4412(2)

(requiring municipal ordinances to provide for this exception). Under § 301 of the

Zoning Bylaw, a lot that was in existence prior to the adoption of the Zoning Bylaw

“may be developed for the purposes permitted in the district in which it is located even

though not conforming to minimum lot size requirements, if such lot is not less than
                                             5
one-eighth acre in area with a minimum width or depth dimension of forty feet.” Id.

§ 301.



Question 1: Whether Proposed Project Complies with Objective of Rural Zoning District

         Question 1 of the Statement of Questions asks whether the proposed

project “complies with” the objective of the Rural zoning district, which is “[t]o provide

for medium density development of various types while maintaining the natural

qualities and rural character of the Town.” Id. § 205.1. This “objective” derives from the

same statement on page 9 of the “updated” Town Plan.6

         Appellants claim that the proposed self-storage facility will violate this objective,

arguing that it is “out of character with the rural residential area,” that it “will detract

from the natural qualities and rural character of [the] upscale, well-landscaped and

[well]-maintained residential area,” and that it “will seriously devalue the surrounding

residential properties.”     Appellants’ Motion for Summary Judgment, at 6 (Dec. 16,

2009).

         However, nothing in the Zoning Bylaw makes the statement of the Rural

district’s “objective” found in § 205.1, or the equivalent statement from the Town Plan,

into an enforceable regulatory provision. Under Vermont law, a municipality’s zoning

ordinance can require compliance with statements in the municipal plan or elsewhere in

the zoning ordinance, see In re Appeal of JAM Golf, LLC, 2008 VT 110, 185 Vt. 201 ¶¶

16–19 (“[C]ities may require subdivisions to conform to their city plan” as long as there

is a “specific policy set forth in the plan,” and the policy is “stated in language that is

clear and unqualified, and creates no ambiguity.” (citation omitted)); however, nothing

in the Town of Troy Zoning Bylaw does so for the statements of “objective” found in


6 The Town Plan provided by both parties states on page 1 that the original plan was
adopted in 1995, but does not provide an adoption date for what it refers to as “this
updated version.”
                                               6
§ 205.1 and the Town Plan.

       Without any requirement in the Zoning Bylaw that a project must comply with

the district “objective,” it is a “hortatory, not [a] regulatory provision[].” Appeals of

Perrine, Nos. 221-12-03 Vtec & 38-3-04 Vtec, slip op. at 6 (Vt. Envtl. Ct. Nov. 30, 2004)

(Wright, J.) (citing Appeal of Baribault, No. 165-9-98 Vtec, slip op. at 8 (Vt. Envtl. Ct.

May 29, 2000) (Wright, J.); Kalakowski v. John A. Russell, 137 Vt. 219, 225–26 (1979)).

Regardless of whether the ZBA or the Planning Commission is or is not “directed to

consider” this objective when applying the Zoning Bylaw, it is “not mandatory.” In re:

Walsh d/b/a Deerwood Estate Conditional Use Application, No. 122-6-09 Vtec, slip op.

at 16 (Vt. Envtl. Ct. Dec. 9, 2009) (Wright, J.) (quoting Perrine, Nos. 221-12-03 Vtec & 38-

3-04 Vtec, slip op. at 6). Although such a statement of objective may “provide a guide

or context to the administration of the [zoning ordinance],” in the present case it is “not

independently enforceable just as the provisions of a municipal plan are not

independently enforceable.” Id.

       Therefore, even though the objective in § 205.1 may inform the decisions of the

ZBA or Planning Commission in making decisions regarding properties in the Rural

zoning district, and hence may inform this Court in this de novo appeal, it has no

independent regulatory effect. Accordingly, summary judgment must be entered in

favor of Applicant on Question 1 of the Statement of Questions, as the Zoning Bylaw

does not require proposed projects to “comply” with the statement of the district’s

“objective” contained in § 205.1.7




7
  See V.R.C.P. 56(c)(3) (stating that “[s]ummary judgment when appropriate may be
rendered against the moving party”); see also Alpine Haven Property Owners Ass'n,
Inc. v. Deptula, 2003 VT 51, ¶ 21, 175 Vt. 559 (reiterating that “V.R.C.P. 56(c)(3)
specifically authorizes the court to issue summary judgment against the moving party
when appropriate”).
                                             7
Question 3: Whether Proposed Project Complies with Minimum Lot Area

       Question 3 of the Statement of Questions asks whether the proposed project

complies with the lot area and dimensional requirements for the Rural zoning district,

found in § 205.1 of the Zoning Bylaw. The parties have not moved for summary

judgment on Question 10 of the Statement of Questions, which addresses more

specifically whether the proposal complies with the dimensional requirements of

§ 205.1 relating to frontage and setbacks; with respect to Question 3 they have only

addressed the issue of lot area.      Accordingly, under Question 3 the Court only

addresses the project’s compliance with the lot area requirement found in § 205.1 of the

Zoning Bylaw.

       The minimum lot area in the Rural zoning district is one acre. Zoning Bylaw

§ 205.1. Because the proposed project parcel is only 0.86 acre in size, it does not comply

with the minimum lot area requirement of § 205.1. Therefore, summary judgment must

be entered in favor of Appellants on Question 3 of the Statement of Questions.

       However, an undersized lot may still be developed if it qualifies as an “existing

small lot” under § 301 of the Zoning Bylaw, provided that the proposed use is for the

purposes allowed in the Rural zoning district. The issue of whether the proposed

project qualifies for the exception found in § 301 is discussed under Question 9, below.



Questions 2 and 9: Whether the Proposed Project is an Allowed Use in the District

       Question 2 of the Statement of Questions asks whether the proposed project

complies with § 205.1 of the Zoning Bylaw “in that the proposed Project’s use is neither

Permitted [n]or Conditional.” Question 9 asks whether the proposed project complies

with § 301 of the Zoning Bylaw, that is, whether it fails to qualify for the existing-small-

lot exemption from the lot size requirements, “in that the proposed Project’s

use/purposes is not permitted in the district.”
                                             8
       The parties do not dispute that the proposed use is not a permitted use in the

district, nor do they dispute that the application before the Court in this appeal is one

for conditional use. Therefore, the only issue presented under Questions 2 and 9 is

whether the proposed use falls within a conditional use category allowed in the Rural

zoning district. If Applicant’s proposed use does not fall within an allowed conditional

use category under § 205.1 of the Zoning Bylaw, then conditional use approval cannot

be granted, and the proposed project also would not qualify for the existing-small-lot

exemption from the minimum one-acre lot area under § 301 of the Zoning Bylaw.

       Unlike the zoning ordinances of some municipalities, the Town of Troy Zoning

Bylaw does not provide a “catch-all” conditional use category that allows the ZBA to

approve non-listed uses that are of the same general character as a listed use specifically

allowed in a particular district.8    Instead, the Zoning Bylaw enumerates specific

conditional uses that are allowed in each district, and specifically provides that “[a]ny

use not designated by this bylaw as a ‘Permitted Use’ or a ‘Conditional Use’ shall be

deemed to be prohibited.” Zoning Bylaw § 205.

       Of the twelve conditional use categories allowed in the Rural zoning district, the

only use category that Applicant argues is applicable to the proposed project is the use

category of “warehouse.” The Zoning Bylaw defines the term “warehouse” in full as

“[i]ncludes warehouse, wholesale establishment, discount house, bulk storage and bulk

8 See, e.g., Appeal of Stohl, No. 98-6-04 Vtec, slip op. at 4 (Vt. Envtl. Ct. Apr. 8, 2005)
(Durkin, J.) (discussing the “catch-all conditional use category” in the Town of Braintree
Zoning Ordinance, which permits conditional use approval of “[o]ther uses upon the
determination by the [ZBA] that such use is of the same general character [as] other
uses in the District, is consistent with the purposes of the District, and is compatible
with adjoining land uses”); In re: Appeal of Goldschmid, No. 96-6-01 Vtec, slip op. at 8,
n.11 (Vt. Envtl. Ct. Dec. 27, 2002) (Wright, J.) (“Under §241.9 [of the Town of
Westminster Zoning Ordinance], any ‘use not provided for’ first must go before the
[Planning Commission] for a finding that the use is of the same general character as
those allowed within the district and that the proposed use will not be detrimental to
the other uses within the district or to the adjoining land uses.”).
                                            9
sales outlet.” Id. § 502. Applicant argues that, by the use of the word “includes,” the

definition is meant “not to preclude uses which are sufficiently similar to those named

or which may not have even been in existence at the time of the adoption of the

bylaws.” Appellee’s Response to Motion for Summary Judgment, at 1 (Jan. 13, 2009).

       Applicant does not claim that his proposed self-storage facility is a “wholesale

establishment,” a “discount house,” a “bulk storage” facility, or a “bulk sales outlet.”

Rather, he argues that it should be considered to be a type of “warehouse,” or a similar

type of use to that of a “warehouse,” thereby allowing it to be considered for

conditional use approval as a “warehouse” use.

       In interpreting and applying regulatory provisions, such as the definitions found

in § 502 of the Zoning Bylaw, the Court approaches construction of a zoning ordinance

in the same manner as statutory interpretation. In re Krag Special Zoning Permit for

Culvert, No. 51-4-09 Vtec, slip op. at 9 (Vt. Envtl. Ct. Mar. 10, 2010) (Wright, J.) (citing In

re Williston Inn Group, 2008 VT 47, ¶ 14, 183 Vt. 621). As with a statute, the Court’s

“overall goal is to discern the intent of the drafters,” first and foremost “by reference to

the plain meaning of the regulatory language.” Williston Inn Group, 2008 VT 47, ¶ 10.

See also, e.g., Delta Psi Fraternity v. City of Burlington, 2008 VT 129, ¶ 7, 185 Vt. 129

(“[T]he bedrock rule of [regulatory] construction is to determine and give effect to the

intent of the [drafters].” (quoting In re C.S., 158 Vt. 339, 343, 609 A.2d 641, 643 (1992))).

       All five of the uses listed in the definition of the term “warehouse” appear to be

establishments that either store inventory or goods to be sold (“warehouse” and “bulk

storage” facility), sell commercial inventory or goods to retailers (“wholesale

establishment”), or sell in quantity or in bulk to retail customers (“discount house” and

“bulk sales outlet”).9 The uses listed in the definition of “warehouse” all relate to large-


9  The Court notes that, unlike many zoning ordinances, the definitions sections of the
Town of Troy Zoning Bylaw, §§ 501 and 502, do not refer the reader to use the common
or dictionary meaning of terms not specifically defined.
                                              10
scale, commercial sales or storage operations that are controlled by a business and are

presumably open only during defined business hours.

       By contrast, the main purpose of Applicant’s self-storage facility is for personal

use by individuals to store their own personal, home business, or household property.

Unlike the listed uses, the proposed project will be open twenty-four hours a day, seven

days a week, with no controls on access to the property by unauthorized individuals.

The state statute governing “Commerce and Trade” specifically distinguishes such self-

storage facilities renting out individual units from the term “‘warehouse’ as used in

Article 7 of the Uniform Commercial Code (U.C.C.) as codified in Title 9A.” 9 V.S.A.

§ 3901(6). That statute specifically defines “self-storage facility” as “any real property

designed and used for the purpose of renting or leasing individual storage space to

occupants who are to have access to such space for the purpose of storing and removing

personal property.” Id. Thus, even if the definition of the term “warehouse” in § 502 of

the Zoning Bylaw were to allow consideration of uses similar to the uses listed in the

definition, Applicant’s proposed use is not of the same general character as those listed,

and therefore cannot be considered for conditional use approval under the use category

of “warehouse.”

       In any event, a careful analysis of the definitions provided in § 502 of the Zoning

Bylaw indicates that the use category of “warehouse” is defined by an exclusive list and

was not intended to incorporate any non-listed uses, regardless of whether such non-

listed uses are of the same general character as those listed.10

       The definition of the use category “warehouse” in § 502 of the Zoning Bylaw

does not provide a dictionary-type definition of the term; rather, it provides only a list,


10
  For a discussion of another municipal zoning ordinance in which the drafters
“distinguished between definitions by example, and definitions which contain an
exclusive list,” see In re Appeal of Spencer, No. 24-2-98 Vtec, slip op. at 4 (Vt. Envtl. Ct.
May 17, 1999) (Wright, J.).
                                             11
introduced by the word “includes.” In order to determine whether the list as used in

the definition of “warehouse” is an exclusive list, or whether it was meant to provide

only a nonexclusive list of examples, it is necessary to examine the structure of the other

definitions in § 502 of the Zoning Bylaw. Many of those definitions simply provide a

description of the term, as in a dictionary, without providing examples or using the

word “includes” in any of its grammatical forms.

       The definitions of those use categories in § 502 of the Zoning Bylaw that do use

the term “includes” (or “including”) use it in several different ways.               Unlike the

definition of “warehouse,” several definitions in § 502 first also provide a dictionary-

type definition of the use, but amplify that definition by a list of examples that are

included in (or excluded from) the definition. One such definition is of the use category

“public facility,” which is first defined as “[u]sage by agencies and departments of local,

county, state and federal government,” followed by a list of examples that are intended

to fall within the category: “[i]ncludes auditorium, theater, public hall, school hall,

meeting hall, . . . .”11 Another example from § 502 of a definition that is followed by a

list of examples is the use category of “retail sales & service.” This use category is first

defined as “[s]hops and stores for the sale and servicing of retail goods and products,”

but is followed by a nonexclusive list of examples of uses that fall within the definition:

“including restaurants, personal service shops and department stores.” It is apparent

from the structure of this type of definition that the list of examples is a nonexclusive

list, because many other non-listed examples of retail sales and services fall within the

definition but are not listed, such as sporting goods stores or bakeries. That is, if a

proposed use fits within the initial definition, it will fall within the defined use

category, regardless of whether it is specifically listed in the list of examples.


11This list actually expands the use category of “public facility” beyond the scope of its
initial definition, by adding the examples of “church or temple” to the list, as a church
or temple is not a use that can be carried on by a government agency.
                                              12
       Also unlike the definition of “warehouse,” some of the use categories defined in

§ 502 explicitly incorporate non-listed uses that are similar to the uses listed in the

definition. Such definitions incorporate the non-listed uses by the phrases “including,

but not limited to” or “including similar [uses or services].” One such definition is of

the use category of “health care facility,” which is defined as a facility or institution that

is principally engaged in providing health care services, “including, but not limited to”

a long list of different types of hospitals, nursing facilities, and laboratories.12 Another

such definition defines the use category of “essential service” to cover the infrastructure

installed by municipalities or by public utilities for “gas, electrical, steam[,] or water

transmission, including” a long list of different types of equipment (such as pipes,

wires, fire hydrants and traffic signals), “and similar equipment and accessories.”

       Unlike the definitions described above, only two of the use categories defined in

§ 502 are defined solely by a list of examples; these are the definitions for the use

category of “personal service” and that of “warehouse.”13 Each of these definitions

begins with the word “includes” and is followed only by a list, without providing any

dictionary-type definition. “Personal service” is defined in full as “[i]ncludes barber,

hairdresser, beauty parlor, shoe repair, shoe shine, laundry, laundromat, dry cleaner,

photographic studio, and businesses providing similar services of a personal nature.”

Zoning Bylaw § 502 (emphasis added). Even when defining solely by a list, in defining

the use category of “personal service” the drafters of the ordinance specified that it was

a nonexclusive list by concluding the list with the open-ended description ”businesses

providing similar services of a personal nature.”

       By contrast, the definition of “warehouse” states only that it “[i]ncludes

12
    In addition, the definition of “health care facility” also specifically excludes from the
list of types of health care institutions those that “provide healing sole[l]y by prayer.”
13 The definition of “recreational facility” also begins with “includes.” However, that

definition neither defines the term nor provides a list; rather, it simply states that the
category applies to both “indoor” and “outdoor” recreational facilities.
                                             13
warehouse, wholesale establishment, discount house, bulk storage[,] and bulk sales

outlet.” Unlike all the other definitions that reflect the intent of the drafters of the

ordinance to include other similar uses, discussed above, the definition of “warehouse”

covers only the listed uses. Because it is an exclusive list, it does not include self-storage

facilities.



        Therefore, summary judgment must be entered in favor of Appellants on

Question 2 of the Statement of Questions, as the proposed self-storage use does not fall

within any of the permitted or conditional use categories allowed in the Rural zoning

district.     Similarly, summary judgment must be entered in favor of Appellants on

Question 9 of the Statement of Questions, as Applicant’s lot does not qualify for the

“existing small lot” exemption under § 301 of the Zoning Bylaw because the proposed

use is not an allowed use in the district.



        Accordingly, based on the foregoing, it is hereby ORDERED and ADJUDGED

that Appellants’ Motion for Summary Judgment is GRANTED as to Questions 2, 3, and

9 of the Statement of Questions, denying conditional use approval and concluding this

appeal. Appellants’ Motion for Summary Judgment is DENIED as to Question 1 of the

Statement of Questions; on that question summary judgment is GRANTED in favor of

Applicant.



        Done at Berlin, Vermont, this 7th day of April, 2010.




                       _________________________________________________
                             Merideth Wright
                             Environmental Judge


                                             14